DETAILED ACTION
Notices to Applicant
This communication is a final rejection. Claims 1-20, as filed 12/16/2021, are currently pending and have been considered below.
Priority is generally acknowledged to PCT/EP2018/065418 (filed 06/12/2018) and 62/523,908 (filed 06/23/2017).
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) fall within at least one of the four categories of patent eligible subject matter but the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1


A single dietary intake score determination system comprising: a user interface; a processor; and a memory coupled to the processor wherein the memory stores instructions which, when executed by the processor, cause the processor to:
--calculate a caloric intake range for a user by multiplying a standard caloric intake range by a calorie multiplier determined, at least in part, by a characteristic of the user; 
--display on the user interface a consumable entry control to enable the user to specify at least one consumable and at least one amount for said at least one consumable; 
--calculate an energy score and nutrient scores for each of a plurality of nutrients by determining a value of a piecewise continuous function for each of the plurality of nutrients and energy wherein: (a) a nutrient function for each nutrient has a first value for a zero amount of the respective nutrient, (b) the nutrient function for each nutrient has increasing values for amounts of the respective nutrient greater than zero and less than a nutrient lower healthy range value, a constant value for amounts of the respective nutrient between the nutrient lower healthy range value and a nutrient upper healthy range value, and decreasing values for the respective of that nutrient greater than the nutrient upper healthy range value; 
--(c) an energy function for the energy having a first value for a zero amount of energy, (d) the energy function for the energy having increasing values for amounts of energy greater than zero and less than an energy lower healthy range value, a constant value for amounts of the energy between the energy lower healthy range value and an energy upper healthy range value, and decreasing values for amounts of energy greater than the energy upper healthy range value, the energy lower healthy range value and the energy upper healthy range value being based on the caloric intake range; 
--calculate a single dietary intake score is calculated by calculating an average nutrient score based on the nutrient scores for the plurality of nutrients, and by multiplying the average nutrient score by the energy score; and 
--display, on the user interface a graph representing the single dietary intake score;
--determine a plurality of potential scores for a plurality of potential consumables and recommend at least one of the plurality of potential consumables that results in an optimized potential single dietary intake score; and 
--enable users to specify and/or modify, on the user interface, a consumable and an amount of the consumable and correspondingly display the single dietary intake score based on the modified amount of the consumable

Step 2A Prong One
The broadest reasonable interpretation of these steps includes mental processes because each underlined component can practically be performed by the human mind or with pen and paper. Other than reciting generic computer terms such as a display, nothing in the claims precludes the italicized portions from practically being performed in the mind. For example, calculating a single dietary intake score can be performed mentally or with pen and paper by a dietician. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
These steps of additionally include mathematical concepts such as various types of calculations.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-14 and 16-20, which recite additional calculations and 

Step 2A Prong Two
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as using a display to enable a user to specify consumables and amounts and to display results of the analysis which amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification par. [0103], see MPEP 2106.05(f))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-14 and 16-20 which recite additional limitations amounting to invoking computers as a tool to perform the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more 
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii), electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii), or storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims such as performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii), electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii), or storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.


Subject matter free from prior art
Claims 1-20 recite subject matter that is free from prior art. The closes prior art is Solari (W02016050958 to Solari et al.) and Drewnowski ("Concept of nutritious food: toward a nutrient density score" by Drewnowski). Solari discloses many of the features of the claims but calculates the single e.g., par. [00103], but this score is not based on a plurality of nutrient scores. Drewnowski teaches a type of single score which cannot be simply added to Solari without fundamentally changing the method of calculating the score.



Response to arguments
Applicant's arguments filed 12/16/2021 have been fully considered and are discussed below. 
The 112(f) interpretation and 112(b) rejections of claims 1-20 are withdrawn in light of claim amendments.
The double patenting rejection is withdrawn because the reference patent does not render the pending claims obvious for the reasons described above. 
Regarding the subject matter ineligibility rejections, the Examiner agrees that the claims no longer recite software per se. Applicant argues that the claimed invention recites a technical improvement, namely, “enable[ing] uses to specify and/or modify, on the user interface, a consumable and an amount of the consumable and correspondingly display the single dietary score based on the modified amount of the consumable.” Remarks page 11. The Examiner disagrees because enabling a user to enter data into a computer and displaying the result of a calculation does not represent an improvement to technology and merely uses computers as a tool to perform the abstract idea. 
The MPEP provides that improvements to the functioning of a computer or to any other technology or technical field can signal eligibility, see MPEP 2106.05(a), and provides examples of improvements to computer functionality, MPEP 2106.05(a)(I), and improvements to any Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016). The claim was not simply the addition of general purpose computers added post-hoc to an abstract idea, but a specific implementation of a solution to a problem in the software arts. 822 F.3d at 1339, 118 USPQ2d at 1691. Unlike Enfish, the instant claimed invention appears to improve upon a judicial exception rather than a problem in the software arts. Rather than improving a computer' s ability to store data in a particular data structure (i.e., a self-referential database), the claimed invention purports to improve the ability of a computer to calculate and display a score. There is no indication that the claimed invention includes any improvement to GUIs such as a specific interface and implementation for navigating complex three-dimensional spreadsheets using techniques unique to computers as in Data Engine Techs., LLC v. Google LLC, 906 F.3d 999, 1009, 128 USPQ2d 1381, 1387 (Fed. Cir. 2018). Instead, the claimed invention appears similar to the example improvements that are insufficient to show an improvement in computer-functionality such as arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly, Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019). See MPEP 2106.05(a)(I)(viii).
Regarding the prior art rejections, Applicant argues that Drewnoski does not disclose the required single score calculation (Remarks pages 10-13) and that the motivation to combine lacks rational underpinning (Remarks pages 13-15). The Examiner agrees and withdraws the rejections. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BLANCHETTE whose telephone number is (571)272-2299.  The examiner can normally be reached on Monday - Thursday 7:30AM - 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan, can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/JOSHUA B BLANCHETTE/               Primary Examiner, Art Unit 3626